Citation Nr: 1115303	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for status post removal of the left ovary, previously left ovarian infection (currently diagnosed as chronic pain due to adhesions, also claimed as endometriosis).

2.  Entitlement to service connection for the residuals of corneal abrasions.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	[redacted], Sr., Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1978 and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) that confirmed and continued a previous denial of service connection for residuals of corneal abrasions, claimed as a bilateral eye condition.  

In April 2007, the Veteran appeared for a hearing in Washington, D.C., before Acting Veterans Law Judge, J. Connolly on the issue of the Veteran's bilateral eye disability.  In August 2007, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for corneal abrasions and denied the claim on the merits.

In December 2008, the RO denied an increased evaluation for the residuals of the removal of the Veteran's left ovary.  In December 2008, the Veteran submitted a timely notice of disagreement (NOD) with the December 2008 rating decision.

In January 2009, the United States Court of Appeals for Veterans Claims (Court) set aside the August 2007 Board decision and remanded the Veteran's appeal to the Board for additional action.  The Court directed that the Veteran "may present, and the Board must consider, any additional evidence and argument in support of the matters remanded."

Subsequently, in August 2009, the Board remanded both issues for compliance with the Veterans Claims Assistance Act of 2000, to issue a Statement of the Case, and to afford the Veteran with a VA eye examination.

In November 2010, a hearing was held before the Acting Veterans Law Judge, S. C. Krembs, at the St. Petersburg, RO on both of the above issues.  A transcript of that hearing has been associated with the claims file.

A panel decision is required in this case because Judges who heard the personal testimony must participate in making the final determination of the claim.  Accordingly, both Acting Veterans Law Judges who conducted hearings in this appeal have participated in making this determination pursuant to 38 C.F.R. § 20.707 (2010).  A third Veterans Law Judge must also participate in this panel decision pursuant to 38 U.S.C.A. § 7102(a) (West 2002).

In a July 2010 statement, the Veteran stated that she has not worked since 2000 due to her service-connected disabilities.  The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  

The Board views the Veteran's testimony regarding being unfit to work as raising the issue of entitlement to a TDIU.  Accordingly, for purposes of clarity, this issue is discussed in the REMAND section.

Similarly, the issue of entitlement to service connection for corneal abrasions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the residuals of the removal of the Veteran's left ovary, currently diagnosed as chronic pain due to adhesions claimed as endometriosis, have been characterized by pelvic pain not controlled by treatment.  

2.  While the residuals of the removal of the Veteran's left ovary have been characterized by pelvic pain not controlled by treatment, they have not been manifested by lesions involving the bowel or bladder confirmed by laparoscopy, heavy or irregular bleeding not controlled by treatment, as well as bowel or bladder symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no higher, for the residuals of the removal of the Veteran's left ovary, currently diagnosed as chronic pain due to adhesions claimed as endometriosis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.116, Diagnostic Code (DCs) 7614, 7619, 7629 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

Actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).

Because a finding of prejudice is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non- prejudicial.

In a July 2008 letter, VA notified the Veteran that she should submit evidence showing that her status post removal left ovary, previously left ovarian infection (currently diagnosed as chronic pain due to adhesions, also claimed as endometriosis) had worsened in severity.  She was told that she could substantiate the claim with a statement from her doctor, containing clinical and physical findings, the results of any laboratory tests or X-rays, and the dates of the examinations and tests.  She was also instructed that a statement from other individuals who were able to describe from their own knowledge and personal observations the manner in which the Veteran's disability had worsened may be helpful in proving her claim.  She was informed that ratings were assigned using the rating schedule and she was referred to that schedule.  This essentially informed her of the use of diagnostic codes.  She was also given examples of the evidence that could substantiate the claim.

The July 2008 letter also informed the Veteran as to what evidence VA was responsible for obtaining, and what evidence VA would help the Veteran get.

The claim was subsequently readjudicated after providing the Veteran with an opportunity to respond to the notice.  Any timing deficiency was thereby cured. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).

Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the Veteran with respect to her claim, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.

In addition, the Veteran was provided VA examinations in April 2000 and August 2008.  Copies of the VA examination reports have been associated with the claims file.  There is no indication that her service-connected disability has worsened since the date of the most recent examination.  Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Next, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has she identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As such, there is no further action to be undertaken to comply with the provisions of the VCAA. VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.

Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also considered. Consideration must be given to the ability of a veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The residuals of the removal of the Veteran's left ovary, currently diagnosed as chronic pain due to adhesions claimed as endometriosis, are rated 10 percent disabling under DC 7619-7614.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7619 pertains to the removal of one ovary.  38 C.F.R. § 4.116, DC 7619.  Diagnostic Code 7614 pertains to disease, injury, or adhesions of the fallopian tube.  38 C.F.R. § 4.116, DC 7614.  The 10 percent rating has been in effect since April 1, 1988, a period of greater than 20 years, and is therefore protected, by law, against reduction.  38 C.F.R. § 3.951.  (2010).

Diagnostic Code 7619 provides that for three months after the removal of an ovary,  a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, DC 7619.  

Diagnostic Code 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  That Formula provides for a 0 percent rating for symptoms that do not require continuous treatment; a 10 percent rating for symptoms that require continuous treatment; and a maximum 30 percent rating for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.  

Given that the Veteran is in receipt of a 50 percent disability rating for the removal of the left ovary, together with the removal of the right ovary, under DC 7617, she is not entitled to an increased rating for the residuals of the removal of the left ovary under DC 7619.  The question before the Board therefore is whether the Veteran is entitled to a rating higher than 10 percent under DC 7614, or any alternatively applicable diagnostic code.

At the November 2010 Board hearing, the Veteran and her representative acknowledged that she is in receipt of a 50 percent disability rating under DC 7617 for the removal of both the right and left ovaries.  While the claim currently before the Board has been styled as entitlement to an increased rating for the residuals of the removal of the left ovary, the Veteran and her representative emphasized that the left ovary was removed as a result of pain associated with adhesions, and that what she is seeking is not an increased rating for the removal of the left ovary per se, but a separate rating for the adhesions, or endometriosis, that is associated with the removal of that ovary.  The Board has taken this clarification of the issue into consideration in adjudicating entitlement to an increased rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

To the extent that the record reflects that the Veteran has been denied service connection for endometriosis, the Board concludes that such denial was in error, as the Veteran is already service-connected, along with the removal of the left ovary, for adhesions, claimed as endometriosis.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  As DC 7619 provides for a 0 percent disability rating three months after the removal of one ovary, it appears that the 10 percent rating assigned for this disability was based upon the diagnostic criteria of DC 7614.  

Because the disorder for which the Veteran is seeking an increased rating involves endometriosis, and the Veteran is currently service-connected for adhesions, claimed as endometriosis, the Board concludes that DC 7629, which pertains to endometriosis, is also applicable.  That diagnostic code provides for a 30 percent rating for pelvic pain or heavy or irregular bleeding not controlled by treatment, and a maximum 50 percent rating for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.

In numerous written statements submitted in support of her claim and in November 2010 testimony before the Board, the Veteran described experiencing long-standing symptoms of discharge and debilitating pain.  She stated that she experiences pain on a regular basis and that every three or four days she is bedridden as a result of that pain.  She has been treated with over-the-counter and prescription medication for her symptoms, without significant ameliorative effect.

On VA examination in August 2008, the Veteran reported that she experienced sharp and stabbing pain in the lower abdomen on a daily basis.  She had been told that the pain was related to adhesions, and that there was nothing that could be done about it.  Physical examination resulted in diagnoses of status post removal of left ovary and status post total abdominal hysterectomy.  Laparoscopy to confirm endometriosis was not conducted.  The examiner determined that the Veteran experienced significant effects on her usual occupation as a result of disability associated with these diagnoses.

The Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, she is competent to state that medical treatment for her pain has been of little relief.  Given that the Veteran is service-connected for chronic pain due to adhesions, claimed as endometriosis, the Board agrees with the Veteran's contention that her current rating does not accurately reflect the current severity of her disability, and that the severity of her disability more closely approximates the disability contemplated by a 30 percent rating under DC 7629:  pelvic pain or heavy or irregular bleeding not controlled by treatment.  Although the Veteran does not experience irregular bleeding, as she has undergone a total hysterectomy, the intractable pelvic pain described by the Veteran is precisely the symptomatology contemplated by the 30 percent rating under DC 7629.  With regard to whether a rating higher than 30 percent is warranted under that diagnostic code, the Board concludes that it is not, as the Veteran does not have lesions involving bowel or bladder confirmed by laparoscopy, or bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.  The Veteran has not reported experiencing any bowel or bladder problems, and the clinical evidence of record does not support findings of bowel or bladder problems related to endometriosis.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Because a rating under DC 7629 more accurately correlates with the symptoms described by the Veteran, the Board concludes that a rating under DC 7629 is more appropriate than the current rating under DC 7619-7614.

As DC 7614 does not provide for a rating higher than 30 percent, and there are no other applicable diagnostic codes, the Board concludes that a rating higher than 30 percent is not warranted.

The Board has considered whether referral for an extra-schedular rating is warranted.  The service-connected residuals of the removal of the left ovary manifest with pelvic pain not controlled by treatment.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  Hence, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings (different percentage ratings for different periods of time since the effective date of service connection).  Hart v. Mansfield, 21 Vet. App. 506 (2007).  However, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected disability has been 30 percent disabling throughout the pendency of the appeal.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation of 30 percent, but no greater, for status post removal of the left ovary, previously left ovarian infection (currently diagnosed as chronic pain due to adhesion, also claimed as endometriosis), is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required with respect to the claim of entitlement to service connection for the residuals of corneal abrasions.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

During the November 2010 Board hearing the Veteran testified that the residuals of her corneal abrasions included glaucoma, dry eyes, and scars. 

The Veteran underwent VA eye examinations in May 2006 and January 2010.  While glaucoma and scarring related to the corneal abrasions have been adequately addressed by those reports of examination, the Board finds the issue of dry eyes needs further development.

In the May 2006 VA eye examination, the examiner diagnosed the Veteran with "punctuate epithelial keratopathy inferiorly in both corneas" and stated that this was "due to dry eyes, which is due to normal age related changes."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, although the examiner determined the dry eyes were related to age, the Veteran's report of continuity of symptomatology of dry eyes since service was not addressed or considered.  Therefore, the Board finds the evidence is inadequate and another examination is necessary in order to attempt to determine whether the Veteran's complaints of dry eye are related to her active service.

Next, TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inasmuch as the Veteran contends that her service-connected disabilities render her unemployable, and she, by this decision, meets the criteria of 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU rating is raised by the evidence of record.

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).

A VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on her ability to obtain and retain employment.  Accordingly, a remand for an examination addressing this issue is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that she identify all VA and non-VA sources of treatment for her bilateral eye disability.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent records.  If no such records exist or the Veteran does not authorize VA to obtain them, information to that effect should be included in the claims file.

2. The RO should make arrangements with the appropriate VA medical facility for the Veteran to be examined by specialist with the appropriate knowledge and experience to evaluate the Veteran's reports of residuals of corneal abrasions.  The Veteran's claims file and a copy of this Remand must be made available to the examiner and this fact should be acknowledged in the report.  All necessary tests deemed necessary should be performed.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's dry eye syndrome had its initial clinical onset during her period of active service or is otherwise related to her active service, including as a result of corneal abrasions.  

In rendering these opinions, the examiner should give consideration to the Veteran's competent statements regarding the in-service symptomatology, and her report of continuity of symptoms in the years following her separation from service.

Any opinions expressed must be accompanied by a complete rationale, with citation to relevant medical findings.

3. To help avoid future remand, the RO must ensure that the requested action has been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268 (1998).

4. After the requested development has been completed, the RO should readjudicate the merits of the claims based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  Such readjudication should take into account the Court's holding in Rice.  If the benefits sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


			
                      S. REISS	J. CONNOLLY
	          Acting Veterans Law Judge                             Acting Veterans Law Judge
          Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
S. C. KREMBS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


